Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .      
This office action is responsive to the Information Disclosure Statement filed 16 July 2020, and the Amendment and Remarks filed 30 December 2020, wherein claims 7-8 were newly added. Subsequently, claims 1, 2 and 4-8 are pending and presently under consideration in this application. 

Response to Amendment
Applicants have amended the base independent claim to recite that liquid crystal polyester composition comprise a glass fiber having a number average fiber diameter of at least 10 m to at least 11 m, and argue that said amendment sufficiently distinguishes the liquid crystal polyester composition of the present claims from that of the prior art of record, i.e., Inoue et al. (Japanese Patent No.  JP3-243648).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (Japanese Patent No.  JP3-243648). 
Inoue et al. discloses a liquid crystal polyester composition comprising a combination of a liquid crystal polyester and a glass fiber, characterized in that the liquid crystal polyester comprises a repeating unit represented by 
    PNG
    media_image1.png
    84
    520
    media_image1.png
    Greyscale
which is within the scope of the repeating unit of the present formulae (1), a repeating unit represented by
    PNG
    media_image2.png
    52
    514
    media_image2.png
    Greyscale
which is within the scope of the repeating unit of the present formulae (2), and repeating units represented by 
    PNG
    media_image3.png
    91
    507
    media_image3.png
    Greyscale
and 
    PNG
    media_image4.png
    45
    510
    media_image4.png
    Greyscale
which are within the scope of the repeating unit of the present formulae (3), and the glass fiber comprises a combination of a glass fiber having an average fiber diameter of 3 to 10m, just 1m from the minimum 11m now required, with a glass fiber having an average fiber diameter of 10 to 20m, overlapping with the present “at least 15m but not more than 25m”. The amount of the glass fibers is preferably 10 to 100 parts by weight of the liquid crystal polyester (page 5/9), overlapping with the present “at least 10 parts by mass but not more than 70 parts by mass per 100 parts by mass of the liquid crystal polyester”.
The polyester comprising repeating units as presently claimed, as well as their corresponding use thereof in a liquid crystal composition, is well known in the liquid crystal art, as evidence in part by the teachings of Inoue et al. Likewise, the use of a glass fiber characterized by comprising a combination of glass fibers of two different average fiber diameters, and in a parts by mass amount as presently claimed, is also well known in the liquid crystal art, as evidenced in part by the teachings of Inoue et al. Although Inoue et al. does not expressly illustrate the liquid crystal composition characterized by the claimed combination of the aforementioned features, since they are each individually well known in the liquid crystal art, as evidenced in part by the teachings of Inoue et al., it would have been obvious to one of ordinary skill in the requisite art at the time the invention was filed to combine a polyester comprising repeating units as presently claimed with a glass fiber characterized by comprising a combination of glass fibers of two different average fiber diameters, and in a parts by mass amount as presently claimed, in a liquid crystal composition, as taught in Inoue et al., with reasonable expectations of achieving, absent object evidence to the contrary, the advantages taught therein.

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive. Contrary to applicants’ arguments, the amendment to the base independent claim 1 to require that one of the two glass fibers in the liquid crystal polyester composition has a number average fiber diameter of at least 11 m, is not sufficient to distinguish the liquid crystal polyester composition of the present claims from that of Inoue et al. (JP3-243648). The concept of utilizing a glass fiber characterized by comprising a combination of glass fibers of two different average fiber diameters in a liquid crystal polyester composition is well known in the liquid crystal art, as evidenced in part by the teachings of Inoue et al. The Examiner notes that discovering an optimum value of a result effective variable, such as in this instance, varying the average fiber diameter of the glass fibers, involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980). There is nothing of record to dispute why a difference of simply 1m, between 10m and 11m, would simply fall under a standard deviation, or whether it qualifies as being statistically significant to impact the performance of the resulting liquid crystal polyester composition. In response to applicants’ arguments that the liquid crystal polyester composition of Inoue et al. is directed to achieving different goals than Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geraldina Visconti whose telephone number is (571)272-1334.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia H Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GERALDINA VISCONTI
Primary Examiner
Art Unit 1722



/GERALDINA VISCONTI/Primary Examiner, Art Unit 1722